Citation Nr: 0907075	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  99-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and hiatal hernia.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from June 1991 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran appeared and testified at a hearing held before a 
hearing officer at the RO in June 1999.  In July 2003, the 
Board remanded the Veteran's claim for further development.  
The Veteran's appeal was thereafter returned to the Board and 
a decision was issued in February 2006 denying the Veteran's 
claim.  The Veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in September 2007, the Court vacated the Board's 
February 2006 decision and remanded the Veteran's claim for 
further action as set forth in the Joint Motion for Remand.  
In January 2008, the Board remanded the Veteran's claim for 
additional development in accordance with the Joint Motion 
for Remand.  The Veteran's claim is now returned to the Board 
for final adjudication.  
  

FINDING OF FACT

The Veteran's current gastrointestinal disorders (diagnosed 
as GERD and hiatal hernia) are not related to any disease or 
injury incurred in service.


CONCLUSION OF LAW

The Veteran's current gastrointestinal disorders were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, written notice was first provided to the 
Veteran in a May 2001 Supplemental Statement of the Case, 
subsequent to the initial AOJ decision.  Additional notice 
was provided by letter in February 2003, August 2004 and 
February 2008.  Where, as here, notice was not provided prior 
to the initial AOJ decision, the Veteran has the right to 
content complying notice and proper subsequent VA process.  
The notices provided fully comply with VA's duty to notify, 
except they are untimely in that they were not provided prior 
to the initial AOJ decision.  

The Board finds that any defect with respect to the timing of 
the notice requirement has been satisfied by subsequent 
proper notice and VA process, and was, therefore, harmless 
error and any prejudice to the Veteran has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication).
The Veteran's claim was filed in May 1998, before the 
enactment of the law requiring this notice.  In May 2001, the 
RO issued a Supplemental Statement of the Case notifying the 
Veteran of the changes in the law and readjudicating the 
Veteran's claim under the new law.  In February 2003, August 
2004 and February 2008, the Veteran was provided adequate 
notice and subsequent adjudication of his claim.  Finally, 
the February 2008 notice advised the Veteran of how VA 
establishes disability ratings and effective dates in 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.  The Board can, therefore, proceed to adjudicate 
the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran underwent relevant VA 
examinations in July 1998, March 2004 and June 2008.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must first inquire as to whether the Veteran has a 
current gastrointestinal condition.  Medical evidence shows 
that the Veteran is diagnosed to have gastroesophageal reflux 
disease (GERD), hiatal hernia and esophagitis by endoscopic 
examination.  The requirement for a current disability has, 
therefore, been met.

The next inquiry then is whether there was an incurrence of 
an injury or disease in service that may be related to the 
Veteran's current disorders.  A review of the service 
treatment records shows that the Veteran did receive 
treatment for complaints of abdominal pain, nausea, vomiting 
and diarrhea.  Those complaints, however, were diagnosed as 
either gastritis or gastroenteritis, or were associated with 
post-surgical complaints after the Veteran's appendectomy in 
April 1992.  There is no diagnosis of chronic GERD shown in 
the service treatment records.  Furthermore, there is no 
diagnosis of a hiatal hernia or esophagitis seen in the 
service treatment records.  Thus, the Board finds that the 
evidence fails to establish that the veteran had any chronic 
gastrointestinal disorder during his active military duty.   

Finally, the Board must consider whether there is evidence of 
a link between the Veteran's current gastrointestinal 
disorders and his military service.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  The Veteran alleges 
that he has had continuous symptomatology since service.  

A review of the post-service treatment records shows that the 
Veteran was not diagnosed to have GERD until May 1998.  In 
addition, although the medical evidence is contradictory as 
to a diagnosis of hiatal hernia, the first diagnosis seen is 
in the July 1998 VA examination report, which indicates that 
an upper gastrointestinal series showed a hiatal hernia.  As 
for the diagnosis of esophagitis, this is not seen until 2004 
and was attributed to the Veteran's GERD.  (See August 2004 
report of endoscopy.)  

Moreover, at a November 1992 examination conducted for Social 
Security disability purposes, the Veteran made no complaints 
relating to any gastrointestinal disorders (actually denying 
a history of peptic ulcer disease).  In addition, although 
treatment records from 1994 and 1995 show complaints of 
nausea, vomiting and diarrhea, this was assessed to be either 
gastroenteritis (an acute problem) or was thought to be 
related to some lower gastrointestinal disorder (such as 
colitis of Crohn's disease).  No chronic disorder of the 
pertinent gastrointestinal tract was diagnosed until 1998, 
more than five years after the Veteran's separation from 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Thus, the post-service medical evidence fails to establish a 
chronicity of symptomatology to support a nexus between the 
Veteran's current gastrointestinal disorders and his service.  
Nor is there a medical expert opinion of record relating the 
Veteran's current gastrointestinal disorders to his military 
service.

At the March 2004 VA examination, the Veteran complained of 
two distinct problems.  The first condition related to 
complaints of right lower quadrant continuous cramping pain 
on average of three times per week lasting one to one and a 
half days, sometimes associated with nausea and vomiting.  
The Veteran associated these complaints with the appendectomy 
that he had in April 1992 while in the service.  The second 
condition was chronic heartburn with daily symptoms mostly 
after taking food and especially when he lies down.  He 
reported having nausea and vomiting off and on, but no 
hematemesis.  He reported having these symptoms since 1992.  
After physical examination and review of the Veteran's claims 
file, the examiner diagnosed the Veteran to have residual 
right ileohypogastric nerve injury secondary to laparoscopic 
appendectomy and acid-reflux disease (i.e., GERD).  The 
examiner opined that the Veteran's acid-reflux disease is not 
likely related to his laparoscopic appendectomy.  He also 
stated that he did not find any documentation of acid-reflux 
disease in the available service records (06/91 through 
10/92).  

Pursuant to the September 2007 Joint Motion for Remand, the 
Board remanded for a new VA examination, which was conducted 
in June 2008.  It is clear from the examination report that 
the examiner conducted a thorough review of the Veteran's 
claims file (including his service treatment records) as well 
as an interview and examination of the Veteran.  As a result, 
the examiner diagnosed the Veteran to have a small sliding 
hiatal hernia and GERD.  The examiner opined that the 
Veteran's current gastrointestinal disorders are not caused 
by or a result of any abdominal complaints (i.e., gastritis 
and gastroenteritis) during active military service.  This 
opinion was based on the documented service treatment records 
that the examiner reviewed that showed the Veteran was not 
treated for GERD or a hiatal hernia while on active duty 
military service.  Further, the examiner could find no nexus 
between an appendectomy and treatment of gastroenteritis to 
development of GERD and a hiatal hernia years later.

Furthermore, despite extensive treatment related to the 
Veteran's gastrointestinal complaints, none of his treating 
private doctors have associated his GERD, hiatal hernia and 
esophagitis to any injury or disease incurred in service.  
Rather, his GERD was felt to be most likely secondary to 
hypersensitivity syndrome or esophageal dysmotility.  (See 
August 2004 and October 2004 private treatment records.)  The 
Board notes that, in January 2005, the Veteran was diagnosed 
to have a motility disorder, which was treated with 
medications with good resolution of the Veteran's symptoms.  
In addition, a May 1994 emergency room note indicates that, 
although the Veteran relates his complaints of abdominal 
pain, vomiting and diarrhea to the appendectomy in service, 
the doctor stated that "it is hard to see how the 
appendectomy could have caused all of this."  Furthermore, 
the doctor thought that the Veteran's chronic complaints 
could be likely due to a lower gastrointestinal condition 
such as colitis or early Crohn's disease.  He also noted that 
it was difficult to separate some of the psychological 
components of this, a clear indication that he thought the 
Veteran's complaints had an aspect of somatization.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
There is no evidence of a diagnosis in service or for many 
years after service.  Furthermore, there is no expert medical 
opinion linking the Veteran's current gastrointestinal 
disorders to his military service.  The VA examiners opined 
that the Veteran's gastrointestinal disorders were not 
related to any in-service injury or disease, including 
gastritis, gastroenteritis and/or appendectomy.  In addition, 
the Veteran's treating private physicians have related his 
GERD to a hypersensitivity syndrome and/or a motility 
disorder, but have not related either his GERD or those 
possible causes to any injury or disease incurred during the 
Veteran's military service.  

Although the Veteran reports that he has had chronic 
heartburn since 1992 and that his GERD and other 
gastrointestinal problems are related to the problems in 
service, there is no medical evidence to support his report.  
Furthermore, as a lay person, the Veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current gastrointestinal disorders and his 
military service.


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As 
the weight of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable.

Thus the Board finds that service connection for 
gastrointestinal disorders, including GERD and hiatal hernia, 
is not warranted, and the Veteran's appeal is denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD) 
and hiatal hernia, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


